DECISION AND JUDGMENT ENTRY
{¶ 1} This is an appeal from a sentence issued by the Fulton County Court of Common Pleas for cocaine trafficking. Appellant, Jarrod L. Washington, in a single assignment of error, asserts that the trial court's imposition of a non-minimum sentence for someone who had never previously been imprisoned violated his Sixth Amendment rights as articulated in Blakely v. Washington
(2003), 542 U.S. 296, and related cases.
{¶ 2} Pursuant to 6th Dist.Loc.App.R. 12(C), we sua sponte transfer this matter to our accelerated docket and, hereby, render our decision.
{¶ 3} This court has consistently held that Blakely and its progeny do not apply to Ohio's sentencing scheme. Accordingly, on authority of State v. Curlis, 6th Dist. No. WD-04-032,2005-Ohio-1217, and cases following, appellant's sole assignment is not well-taken.
{¶ 4} On consideration whereof, the judgment of the Fulton County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Fulton County.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Handwork, J., Pietrykowski, J., Singer, P.J., concur.